Argued March 6, 1935.
This was an action of divorce brought by a husband against his wife, on the ground of wilful and malicious desertion.
The court below refused to enter a decree of divorce, and dismissed the libel, for the reason that the evidence did not clearly establish a wilful and malicious desertion, without reasonable cause, on the part of the wife, respondent. The reasons for its action are convincingly stated in the opinion by Judge VALENTINE. We have read the evidence carefully and agree with the findings and conclusions of the learned judge of the court below. On his opinion, the decree is affirmed at the costs of the appellant. *Page 295